Citation Nr: 9935587	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-11 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connected 
depression with dysthymia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1981 to April 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected depression with 
dysthymia above 10 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's depression with dysthymia is manifested by 
a depressed mood, anxiety and tension, centered mostly on her 
homelife, and poor judgment. 

3.  The veteran's depression with dysthymia is productive of 
some mild occupational and social impairment, mostly with 
interpersonal relationships.  


CONCLUSION OF LAW

The criteria for assignment of a rating higher than 10 
percent for depression with dysthymia have not been 
satisfied.  38 U.S.C.A. §  1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 
9433 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased evaluation for her service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  She has 
not alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist the claimant, as mandated by 38 U.S.C.A. 
§ 5107(a), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (1999).  The RO granted service 
connection for depression with a 10 percent rating in a May 
1994 rating decision, effective April 16, 1993, the date 
following service discharge.  Service medical records show 
that the veteran was treated for moderate, major depression, 
with a medical evaluation Board determining in December 1992 
that she should no longer be retained on active duty due to 
her condition.  Evidence from a July 1993 VA examination 
revealed that the veteran displayed nervousness, stress and 
signs of depression, although her speech, thought and affect 
were normal.  The examiner diagnosed dysthymia and a 
personality disorder, not otherwise specified.  In November 
1997, the veteran requested an increase in her psychiatric 
disability rating, arguing that the Navy had evaluated her as 
30 percent disabled due to her depression.  The RO, however, 
confirmed the 10 percent rating.

As indicated above, the veteran appeals her current 10 
percent depression with dysthymia disability rating, 
contending that her symptomatology warrants a higher 
evaluation.  After a review of the record, the Board finds 
that the evidence supports a rating of 10 percent, and no 
more, for her service connected depression with dysthymia.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  As the claim for increase was filed in 
November 1997, only the new rating criteria are for 
application, although a readjustment of the rating schedule 
shall not be grounds for reduction of a disability rating in 
effect on the date of the readjustment unless medical 
evidence establishes that the disability has actually 
improved.  See 38 C.F.R. § 3.951(a) (1999).

Under the current rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

The most recent VA examination report of record, from 
December 1997, includes  the veteran's complaints of tension, 
anger and depression, as well as a desire for personal 
independence associated with her homelife with her mother 
that also causes guilty feelings.  She also reported that she 
is twice divorced.  She takes prescription medication for her 
condition, including Prozac.  The examiner found that the 
veteran appeared somewhat depressed with a sad affect and 
frequent crying while talking about her situation.  She was 
well oriented, with memory, speech and thought processes 
normal.  There was no evidence of delusions or 
hallucinations, and thought content and cognitive thinking 
were normal.  Her social functioning was considered to be 
poor because she stays home with her mother.  She also showed 
poor judgment.  As the differential diagnosis, the examiner 
found that the veteran is obviously depressed, mostly due to 
suppressed anger toward her mother.  Her diagnosis was major 
depressive disorder in partial remission, and the Global 
Assessment of Functioning (GAF) code, according to the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (pp. 46-47) (4th ed., revised, 
1994) or DSM-IV was 70, for some difficulty in social and 
occupational functioning generally functioning well with 
difficulty with interpersonal relationships.             

The Board does not find that the 30 percent criteria have 
been satisfied.  Although the veteran does have depressed 
mood and some anxiety, the evidence does not show that the 
veteran has a decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  Nor does 
she have such symptoms as suspiciousness, panic attacks, 
chronic sleep impairment or mild memory loss.  The 10 percent 
criteria includes an ability to work, with mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication, 
which appears to describe the veteran's condition.  She shows 
satisfactory general functioning of behavior, and her 
depression appears to be at least somewhat controlled by 
prescription medication, as indicated in the 10 percent 
criteria.  She reported in July 1998 that she had completed 
her degree in May 1998, although she added that "aggressive 
actions to secure gainful employment have not been 
successful" to that point.  Overall, this 10 percent rating 
under the new criteria is also the most appropriate 
description of the extent of the veteran's disability.

The Board also considers whether the veteran satisfies the 
rating criteria for ratings of 50 percent or higher.  A 
review of the evidence shows that she does not satisfy the 
higher rating criteria.  Under the 50 percent criteria, the 
veteran would have to show such symptoms as circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of memory; impaired judgment and 
abstract thinking; and  difficulty in establishing and 
maintaining effective work and social relationships. Under 
the 70 percent criteria for mental disorders, she would have 
to show such symptoms as suicidal ideations, obsessional 
rituals, illogical or obscure speech, near continuous panic 
or depression, spatial disorientation, and neglect of 
personal hygiene and appearance.  For a 100 percent rating, 
she would need to show total occupational and social 
impairment due to such symptoms as gross impairment of 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, inability to 
maintain minimum hygiene, or disorientation or memory loss.  
The evidence shows that the veteran has not displayed the 
symptoms required for a higher rating.  Although the most 
recent statement indicates that she was not then employed, 
she had recently completed a Masters Degree program of study; 
thus, her depression with dysthymia is not shown to result in 
demonstrable inability to obtain or retain employment.  After 
thorough review of the record, the Board finds that the 10 
percent disability rating most nearly fits the veteran's 
symptomatology.

This 10 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1999).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for her depression with dysthymia, 
and this condition has not had such an unusual impact on her 
employment as to render impractical the application of 
regular schedular standards.  There is no evidence that the 
impairment resulting from depression with dysthymia warrants 
extraschedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
depression with dysthymia is adequately compensated by the 10 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to an increased rating for depression with 
dysthymia is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

